LETTER RESTARTING PERIOD FOR RESPONSE
In response to applicant’s telephone inquiry dated July 6, 2022, regarding the last Office action, the following corrective action is taken. The period for reply of 3 MONTHS set in said Office action is restarted to begin with the mailing date of this letter.
“A corrected copy” of the last Office Action is enclosed.


CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a CORRECTED COPY OF Office Action made Non-Final in response to pointed out error in the applied Office Action. Currently claims 1-12, 14-16, and 18-23 are pending. Claims 13 and 17 has been cancelled. Claim 23 is new. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21st day of December, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 has the repeated word “class”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes that the claims 1-12, 14-16, and 18-23 are directed to a process step of “anonymized” phone calls yet nothing in the specification describes how the system is completing this function. Examiner notes that one of ordinary skill in the art would have not been able to determine if the inventor had possession of the processes step within the disclosed invention. This creates a written description problem and the claims are rejected under 35 USC 112 (a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12, 14-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that the claims 1-12, 14-16, and 18-23 are directed to a process step of “anonymized” phone calls yet nothing in the specification describes how the system is completing this function. One of ordinary skill in the art would not be able to determine the metes and bounds of the invention. This creates an indefiniteness issues and therefore, the claims are rejected under 35 USC 112 B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150235332 to Styve et al. (hereinafter Styve) in view of U.S. Patent Application Publication. No. 20110078138 to Cardella in view of U.S. Patent Application No. 20060241963 to Walker et al. (hereinafter Walker).
Referring to Claim 1, the combination of Styve, Cardella and Walker teaches a method for facilitating the showing of for-sale property between a real estate agent and a client (see at least Styve: Abstract), comprising: 
periodically determining, by a client application instanced on a first mobile device location data of the first mobile device via a GPS coordinates identified via an onboard GPS sensor, the first mobile device associated with a first user of a first user class
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
determining, by an application server, a list of for-sale property based on the location data from the first mobile device, the location data indicating that the first mobile device is within a predetermined proximity of the for-sale property 
Specifically, Styve discloses determining, based on location data of a client device, that a first user (buyer) is within a proximity of for-sale properties that match submitted criteria specific to the buyer (see at least Styve: ¶ 43 and 64-65). Styve discloses using customer profiles to store customer information (see at least Styve: ¶ 60 and 64-65). Styve further discloses that the system is ran on a mobile application running on the first mobile device (see at least Styve: ¶ 31, 43, 64-65 and 69).
Examiner notes that Styve discloses the system monitors the activities of users and their events which are based on the customer location, agent location and agent availability (see at least Styve: ¶ 71). 
receiving, by the application server, a selection of a first for-sale property from the list of for-sale property 
Specifically, Styve discloses selecting a property among the plurality of properties associated with the position of the first mobile device (see at least Styve: ¶ 40-45, 48, 50-54, 61-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
periodically triggering, by the application server, GPS coordinate checks via GPS sensors on a plurality of mobile devices each corresponding to a respective plurality of users of a second user class, the GPS coordinate checks indicate current locations of the users of the second class relative to the first for-sale property, the plurality of users of the second user class each associated with the plurality of mobile devices each within a second predetermined proximity of the first for-sale property
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
querying, by the application server, a subset of the plurality of users of the second user class for a current status and an estimated time of arrival at the first for-sale property, the subset of the plurality of users of the second user class identified based on the GPS coordinate checks of the plurality of mobile devices that correspond to devices within the second predetermined proximity of the first for-sale property, wherein the current status of the subset of the plurality of users of the second class is designated available in response to receipt by the application server of a message from the plurality of mobile devices respectively corresponding to the subset of the plurality of users of the second user class
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Specifically, Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
transmitting, to the first mobile device, a ranked list of users of the second class identified as having a status of available, the ranked list of users of the second class displayed on a user interface 
Styve does not explicitly state the claim limitations (further addressed below). 
matching, by the application server, the first user with a ranked list of users of the second user class, an ordering of the ranked list based on: a historical user rating of a respective user of the second class from users of the first class; and the estimated time of arrival; wherein, each of the plurality of users of the second class that did not respond to said querying step are excluded from the ranked list; 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98). 
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). Styve discloses that the system excludes second class users that do not respond to the query regarding a showing or property.
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).
Styve does not explicitly state using the agent or realtor’s a historical user rating when matching the users, properties and agents/realtors and providing a rank(ed) list (further addressed below).
receiving, by the application server, a selection from the first user of the first user class of a second user of the second user class, the second user corresponding to a second mobile device
Specifically, Styve discloses receiving a selection of a second user from a first user (see at least Styve: ¶ 43, 62 and 74). Styve discloses the second user receiving a message indicating a request for a showing of a particular location, the user selecting a specific agent to send a message that they would like to schedule a showing for a location (see at least Styve: Abstract, ¶ 43-46, 48, 52-53, 62-63, and 71-75). 
initiating, by the application server, d audio telephonic communication between the first and second users respectively via a first mobile device and the second mobile device without sharing contact information between the first and second mobile device, the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
Specifically, Styve discloses facilitating a connection between the first and second mobile devices that indicates the distance between the two devices (see at least Styve: ¶ 43-46, 48, 52-54, 62-63, and 71-75). Styve specifically states that contact information is not shared when the communication link is made between the two devices (see at least ¶ 95). Styve further discloses that the communication is administered by the server (see at least ¶ 31). 
Styve does not explicitly state initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (further addressed below).
determining, by the application server, an end of a showing event based on the periodic determining of the location data of the first mobile device and the periodic triggering of the GPS coordinate checks of the second mobile device indicating each respective mobile device is heading away from the first for-sale property 
Styve does not explicitly state this limitation (further addressed below).
in response to said determining the end of the showing event, ceasing enablement, by the application server, of out-of-band audio telephonic communication between the first and second mobile device 
Styve discloses the system and method providing the users to submit a cancelation of the showing (end of a showing event) which causes the communication between the first identified agent (second device) to terminate and for the system to automatically connect or at least provide secondary options for the client users (first device) (see at least Styve: ¶ 54, 62, 72, and 74-77). The server is configured to maintain, record and transmit user device details and location information (see at least Styve: ¶ 68). Styve does not explicitly state enabling out-of-band audio telephonic communications (further addressed below).
Styve does not state:
transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface 
using the agent or realtor’s a historical user rating when matching the users, properties and agents/realtors and providing a rank(ed) list
Styve does not explicitly state initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
However, Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).
Cardella further teaches transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface (see at least Cardella: ¶ 9, 13, 103, 116, 119, 136, 162-165, 168, 172, 174-176, and 191). 
Examiner notes that after further review of the Applicant’s specification, the “out-of-band communication” is defined in the specification as being either an SMS communication or a telephonic communication and Cardella specifically teaches that the communication link between two user devices as being SMS (see at least Cardella: ¶ 144 and 166). Examiner notes that the specific use and designation of communication links as “the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other” communication is further addressed below.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation. One of ordinary skill in the art would have been motivated to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers because it would enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation (see Cardella ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a realtor or agent’s historical user rating when matching agents and buyers to the known method and system for providing potential buyers with prompt access to available realtors to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation). See also MPEP § 2143(I)(D).
The combination of Styve and Cardella does not state:
initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other.
However, Walker, which talks about a method and system for providing communication between homebuyers and home sellers (see at least Walker: Abstract, ¶ 75-84, and 247-248). 
Examiner notes that Walker further discusses the communication system providing anonymous communication within the application to protect the identity of the users (see at least Walker: ¶ 65-66, 75, 149, 180, 183-214, and 262-264). 
Furthermore, Walker teaches providing telephonic communication networks between the users to open a communication line between the party terminals (see at least Walker: ¶ 62, 75, 84, and 181).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications. One of ordinary skill in the art would have been motivated to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other because it would control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications (see Walker: ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other to control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications). See also MPEP § 2143(I)(D).

Referring to Claim 2 and 20, Styve discloses a method for facilitating the showing of for-sale property between a real estate agent and a client (see at least Styve: Abstract), comprising: 
matching, by an application server, application users belonging to two separate user classes based on location data from mobile devices associated with each of the users derived from respective GPS sensors onboard the mobile devices associated with each of the users, the location data indicating that the application users belonging to two separate user classes are within a predetermined proximity of a for-sale property
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
receiving, by the application server, an notification from a first user of a first user class of the two separate user classes selecting a second user of a second user class of the two separate user classes
Specifically, Styve discloses receiving a selection of a second user from a first user (see at least Styve: ¶ 43, 62 and 74). Styve discloses the second user receiving a message indicating a request for a showing of a particular location, the user selecting a specific agent to send a message that they would like to schedule a showing for a location (see at least Styve: Abstract, ¶ 43-46, 48, 52-53, 62-63, and 71-75). 
initiating audio telephonic communication between the first and second users respectively via a first mobile device and a second mobile device without sharing contact information between the first and second device the audio telephonic communication anonvmized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
Specifically, Styve discloses facilitating a connection between the first and second mobile devices that indicates the distance between the two devices (see at least Styve: ¶ 43-46, 48, 52-54, 62-63, and 71-75). Styve specifically states that contact information is not shared when the communication link is made between the two devices (see at least ¶ 95). Styve further discloses that the communication is administered by the server (see at least ¶ 31). Styve does not explicitly state enabling out-of-band telephonic communications (further addressed below).
However, Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).
Examiner notes that after further review of the Applicant’s specification, the “the audio telephonic communication anonvmized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other” is defined in the specification as being either an SMS communication or a telephonic communication and Cardella specifically teaches that the communication link between two user devices as being SMS (see at least Cardella: ¶ 144 and 166). Examiner notes that the specific use and designation of communication links as “out-of-band” communication is further addressed below.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation. One of ordinary skill in the art would have been motivated to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers because it would enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation (see Cardella ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a realtor or agent’s historical user rating when matching agents and buyers to the known method and system for providing potential buyers with prompt access to available realtors to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation). See also MPEP § 2143(I)(D).
The combination of Styve and Cardella does not state:
initiating the audio telephonic communication anonvmized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
However, Walker, which talks about a method and system for providing communication between homebuyers and home sellers (see at least Walker: Abstract, ¶ 75-84, and 247-248). 
Examiner notes that Walker further discusses the communication system providing anonymous communication within the application to protect the identity of the users (see at least Walker: ¶ 65-66, 75, 149, 180, 183-214, and 262-264). 
Furthermore, Walker teaches providing telephonic communication networks between the users to open a communication line between the party terminals (see at least Walker: ¶ 62, 75, 84, and 181).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications. One of ordinary skill in the art would have been motivated to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other because it would control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications (see Walker: ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other to control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications). See also MPEP § 2143(I)(D).

Referring to Claim 3, the combination of Styve, Cardella and Walker teaches the method of claim 2, including wherein the first class is associated with the client and the second class is associated with the real-estate agent (see at least Styve: Abstract and ¶ 28 and 31-32).

Referring to Claim 4, the combination of Styve, Cardella and Walker teaches the method of claim 2, including querying, by the application server, the second user for an estimated time of arrival at the for-sale property.
Specifically, Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).

Referring to Claim 5, the combination of Styve, Cardella and Walker teaches the method of claim 4, including wherein said querying is performed in response to said matching.
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Specifically, Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
Specifically, Styve discloses receiving a selection of a second user from a first user (see at least Styve: ¶ 43, 62 and 74). Styve discloses the second user receiving a message indicating a request for a showing of a particular location, the user selecting a specific agent to send a message that they would like to schedule a showing for a location (see at least Styve: Abstract, ¶ 43-46, 48, 52-53, 62-63, and 71-75). 

Referring to Claim 6, the combination of Styve, Cardella and Walker teaches the method of claim 4, including wherein said querying further comprises: determining a predicted time of arrival for the second user based on local traffic data; and prompting the second user with the predicted time of arrival (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93; Claim 9).

Referring to Claim 7, the combination of Styve, Cardella and Walker teaches the method of claim 4, including transmitting, by the application server, the estimated time of arrival to the first user (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).

Referring to Claim 8, the combination of Styve, Cardella and Walker teaches the method of claim 7, including wherein said transmitting is performed prior to said receiving a notification (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).

Referring to Claim 9, the combination of Styve, Cardella and Walker teaches the method of claim 2, including wherein said initiating out-of-band telephonic communication via the first mobile device and the second mobile device further comprises: delivering, by the application server, in-band communication data between the first mobile device and the second mobile device via an application associated with the application server installed on each of the first and second mobile devices.
Specifically, Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses facilitating a connection between the first and second mobile devices that indicates the distance between the two devices (see at least Styve: ¶ 43-46, 48, 52-54, 62-63, and 71-75).

Referring to Claim 10, the combination of Styve, Cardella and Walker teaches the method of claim 2, including wherein said initiating out-of-band communication via the first mobile device and the second mobile device further comprises: forwarding, by the application server, out-of-band communication data between the first mobile device and the second mobile device via native device communication features using device contact information stored on the applications server.
However, Walker, which talks about a method and system for providing communication between homebuyers and home sellers (see at least Walker: Abstract, ¶ 75-84, and 247-248). 
Examiner notes that Walker further discusses the communication system providing anonymous communication within the application to protect the identity of the users (see at least Walker: ¶ 65-66, 75, 149, 180, 183-214, and 262-264). 
Furthermore, Walker teaches providing telephonic communication networks between the users to open a communication line between the party terminals (see at least Walker: ¶ 62, 75, 84, and 181).

Referring to Claim 11, the combination of Styve, Cardella and Walker teaches the method of claim 2, including wherein said matching is further transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available and, the ranked list of users of the second class browsable via display on a user interface, an ordering of the ranked list based on: a historical user rating of a respective user of the second class from users of the first class; and physical distance from the for-sale property as derived from respective GPS sensors; and receiving a selection of the second user from the first user via the ranked list
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98). 
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). Styve discloses that the system excludes second class users that do not respond to the query regarding a showing or property.
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).
Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).

Referring to Claim 12, the combination of Styve, Cardella and Walker the method of claim 2, including wherein the predetermined proximity is different for each class of user of the two separate classes of users.
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). 
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).

Referring to Claim 13, the combination of Styve, Cardella and Walker teaches the method of claim 2; the combination fails to state wherein said matching includes a single user from the first user class, and a ranked list of users from the second user class.
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98). 
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). Styve discloses that the system excludes second class users that do not respond to the query regarding a showing or property.
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).
Styve does not explicitly state providing a rank(ed) list (further addressed below).
However, Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).
Cardella further teaches it is known to provide a ranked list of agents based on their characteristics (see at least Cardella: ¶ 9, 13, 103, 116, 119, 136, 162-165, 168, 172, 174-176, and 191). 

Referring to Claim 16, Styve discloses a method for facilitating the showing of for-sale property between a real estate agent and a client (see at least Styve: Abstract) comprising: 
periodically determining, by a client application instanced on a first mobile device location data of the first mobile device via a GPS coordinates identified via an onboard GPS sensor, the first mobile device associated with a first user of a first user class
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
determining, by an application server, a list of for-sale property based on the location data from the first mobile device, the location data indicating that the first mobile device is within a predetermined proximity of the for-sale property 
Specifically, Styve discloses determining, based on location data of a client device, that a first user (buyer) is within a proximity of for-sale properties that match submitted criteria specific to the buyer (see at least Styve: ¶ 43 and 64-65). Styve discloses using customer profiles in order to store customer information (see at least Styve: ¶ 60 and 64-65). Styve further discloses that the system is ran on a mobile application running on the first mobile device (see at least Styve: ¶ 31, 43, 64-65 and 69).
Examiner notes that Styve discloses the system monitors the activities of users and their events which are based on the customer location, agent location and agent availability (see at least Styve: ¶ 71). 
receiving, by the application server, a selection of a first for-sale property from the list of for-sale property 
Specifically, Styve discloses selecting a property among the plurality of properties associated with the position of the first mobile device (see at least Styve: ¶ 40-45, 48, 50-54, 61-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
periodically triggering, by the application server, GPS coordinate checks via GPS sensors on a plurality of mobile devices each corresponding to a respective plurality of users of a second user class, the GPS coordinate checks indicate current locations of the users of the second class relative to the first for-sale property, the plurality of users of the second user class each associated with a plurality of mobile devices each within a second predetermined proximity of the first for-sale property
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
querying, by the application server, a subset of the plurality of users of the second user class for a current status and an estimated time of arrival at the first for-sale property, the subset of the plurality of users of the second user class identified based on the GPS coordinate checks of the plurality of mobile devices that correspond to devices within a second predetermined proximity of the first for-sale property, wherein the current status of the subset of the plurality of users of the second class is designated available in response to receipt by the application server of a message from the plurality of mobile devices respectively corresponding to the subset of the plurality of users of the second user class
Specifically, Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 33, 40, 42-45, 48, 50-54, 64, and 71-78). 
Styve discloses that the system will periodically update the location of both the customers and agents using the location of the mobile device of each (see at least Styve: ¶ 70, and 75).
Styve discloses the agent (second user class) confirming her desire to provide a showing to a user after the user has specified that the second user should be within a specified time of arrival (see at least Styve: Abstract, ¶ 43-46, and 52-53). 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98).
Styve discloses determining the location of a second mobile device and second user that is within a proximity (predetermined distance from the property location) of the for-sale property (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93).
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). 
Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). 
Specifically, Styve discloses transmitting a notification identifying the second user (agent) and the for-sale property on a map (see at least Styve: Fig. 14 and ¶ 40, 51-54, 61-62 and 71-72).
transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface 
Styve does not explicitly state the claim limitations (further addressed below). 
matching, by the application server, the first user with a ranked list of users of the second user class, an ordering of the ranked list based on: a historical user rating of a respective user of the second class from users of the first class; and the estimated time of arrival; wherein, each of the plurality of users of the second class that did not respond to said querying step are excluded from the ranked list; 
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98). 
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). Styve discloses that the system excludes second class users that do not respond to the query regarding a showing or property.
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).
Styve does not explicitly state using the agent or realtor’s a historical user rating when matching the users, properties and agents/realtors and providing a rank(ed) list (further addressed below).
receiving, by the application server, an selection from the first user of the first user class of a second user of the second user class
Specifically, Styve discloses receiving a selection of a second user from a first user (see at least Styve: ¶ 43, 62 and 74). Styve discloses the second user receiving a message indicating a request for a showing of a particular location, the user selecting a specific agent to send a message that they would like to schedule a showing for a location (see at least Styve: Abstract, ¶ 43-46, 48, 52-53, 62-63, and 71-75). 
initiating, by the application server, audio telephonic communication between the first and second users respectively via the first mobile device and a second mobile device without sharing contact information between the first and second device, the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other 
Specifically, Styve discloses facilitating a connection between the first and second mobile devices that indicates the distance between the two devices (see at least Styve: ¶ 43-46, 48, 52-54, 62-63, and 71-75). Styve specifically states that contact information is not shared when the communication link is made between the two devices (see at least ¶ 95). Styve further discloses that the communication is administered by the server (see at least ¶ 31). Styve does not explicitly state initiating, by the application server, audio telephonic communication between the first and second users respectively via the first mobile device and a second mobile device without sharing contact information between the first and second device, the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (further addressed below).
Styve does not state:
transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface 
using the agent or realtor’s a historical user rating when matching the users, properties and agents/realtors and providing a rank(ed) list
receiving, by the application server, a selection from the first user of the first user class of a second user of the second user class; and 
initiating, by the application server, audio telephonic communication between the first and second users respectively via the first mobile device and a second mobile device without sharing contact information between the first and second device, the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
However, Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).
Cardella further teaches it is known to provide a ranked list of agents based on their characteristics (see at least Cardella: ¶ 9, 13, 103, 116, 119, 136, 162-165, 168, 172, 174-176, and 191). 
Cardella further teaches transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface (see at least Cardella: ¶ 9, 13, 103, 116, 119, 136, 162-165, 168, 172, 174-176, and 191). 
Examiner notes that after further review of the Applicant’s specification, the “out-of-band communication” is defined in the specification as being either an SMS communication or a telephonic communication and Cardella specifically teaches that the communication link between two user devices as being SMS (see at least Cardella: ¶ 144 and 166). Examiner notes that the specific use and designation of communication links as “out-of-band” communication is further addressed below.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation. One of ordinary skill in the art would have been motivated to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers because it would enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation (see Cardella ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a realtor or agent’s historical user rating when matching agents and buyers (as disclosed by Cardella) to the known method and system for providing potential buyers with prompt access to available realtors (as disclosed by Styve) to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a realtor or agent’s historical user rating when matching agents and buyers to the known method and system for providing potential buyers with prompt access to available realtors to enable a home buyer or seller to obtain information about an agent that would be most desirable for their particular situation). See also MPEP § 2143(I)(D).
The combination of Styve and Cardella does not state:
initiating, by the application server, audio telephonic communication between the first and second users respectively via the first mobile device and a second mobile device without sharing contact information between the first and second device, the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other
However, Walker, which talks about a method and system for providing communication between homebuyers and home sellers (see at least Walker: Abstract, ¶ 75-84, and 247-248). 
Examiner notes that Walker further discusses the communication system providing anonymous communication within the application to protect the identity of the users (see at least Walker: ¶ 65-66, 75, 149, 180, 183-214, and 262-264). 
Furthermore, Walker teaches providing telephonic communication networks between the users to open a communication line between the party terminals (see at least Walker: ¶ 62, 75, 84, and 181).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications. One of ordinary skill in the art would have been motivated to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other because it would control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications (see Walker: ¶ 5). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other (as disclosed by Walker) to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other (as disclosed by the combination of Styve and Cardella) to provide access to different types of communications, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of initiating the audio telephonic communication anonymized and routed through the application server using an in-app calling service, wherein the first mobile device and the second mobile device do not have contact information associated with each other to the known method and system for providing potential buyers with prompt access to available realtors where the users can call each other to control the release of confidential or sensitive information of at least one of the parties in establishing anonymous communications). See also MPEP § 2143(I)(D).

Referring to Claim 18, the combination of Styve, Cardella and Walker teaches the method of claim 16, including wherein said querying further comprises determining a predicted time of arrival for each of the plurality of users of the second user class based on local traffic data; and prompting each of the plurality of users of the second user class with respective predicted times of arrival (see at least Styve: ¶ 41-45, 48, 68-70, 76-84, and 88-93; Claim 9).

Referring to Claim 19, the combination of Styve, Cardella and Walker teaches the method of claim 18, including wherein said querying further comprising receiving, by the application server, amendments to the respective predicted times of arrival; and updating, by the application server, estimated times of arrival for each respective user of the plurality of users of the second user class based on the amendments to the respective predicted times of arrival (see at least Styve: ¶ 33-34, 38-39, 44-45, 61, 70 and 75).

Referring to Claims 21, the combination of Styve, Cardella and Walker teaches the system of claim 20, including wherein said instruction to initiate out-of-application telephonic communication via the first mobile device and the second mobile device further comprises: forwarding, by the application server, out-of-band communication data between the first mobile device and the second mobile device via native device communication features using device contact information stored on the applications server.
However, Walker, which talks about a method and system for providing communication between homebuyers and home sellers (see at least Walker: Abstract, ¶ 75-84, and 247-248). 
Examiner notes that Walker further discusses the communication system providing anonymous communication within the application to protect the identity of the users (see at least Walker: ¶ 65-66, 75, 149, 180, 183-214, and 262-264). 
Furthermore, Walker teaches providing telephonic communication networks between the users to open a communication line between the party terminals (see at least Walker: ¶ 62, 75, 84, and 181).

Referring to 22, the combination of Styve, Cardella and Walker teaches the system of claim 20, wherein said instruction to match further comprises: transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available and, the ranked list of users of the second class browsable via display on a user interface, an ordering of the ranked list based on: a historical user rating of a respective user of the second class from users of the first class; and physical distance from the for-sale property as derived from respective GPS sensors; and receiving a selection of the second user from the first user via the ranked list.
Styve discloses identifying and transmitting second users that are currently available based on their status in the form of a list displayed on the user interface of the user’s mobile device (see at least Styve: Fig. 17, ¶ 42-43, 48, 64, 72 and 98). Examiner notes that Styve discloses the user device comprises a user-interface of an electronic device that renders a dashboard (see at least Styve: ¶ 34-35, 61 and 98). 
Styve discloses identifying the current status of a list of agents (users of a second class) based on a request to identify agents within a proximity (see at least Styve: ¶ 40-45, 48, 50-54, 62-64, 71-78, 95, and 98; see also the example provided in Styve: ¶ 111-175). Styve discloses that the system determines the availability of agents when the system receives a request from user mobile devices for a showing a location and/or property (see at least Styve: Abstract, ¶ 48, 56, 71-73). Styve discloses that the system excludes second class users that do not respond to the query regarding a showing or property.
Styve discloses updating the current status of an agent profile (see at least Styve: ¶ 43, 72, 75 and 98). Styve discloses estimating a time of arrival of the selected second user at the selected property based on traffic data and providing the estimated time of arrival to the first user (see at least Styve: ¶ 43-44).
Styve does not state:
transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface 
using the agent or realtor’s a historical user rating when matching the users, properties and agents/realtors and providing a rank(ed) list
Styve does not explicitly state enabling out-of-band telephonic communications
However, Cardella, which like Styve talks about a method and system for matching agents and buyers, teaches it is known for real estate management systems to help facilitate transactions by using property characteristics or desired property characteristics of buying users to match them with real estate agents based on the real estate agent’s experience (see at least: Cardella: ¶ 6, 8-9, 12-13, 51, 55, 106, 118-120, 125, 131, 172-178, 189-191 and 194-203). Cardella teaches that the agents are given a rating and the rating is applied to the matching of agents and buyers (see at least Cardella: ¶ 9, 60-97, 100-102, 121-124, 150-151, 156, 158179-182, 185-187, and 191-192).
Cardella further teaches transmitting, to the first mobile device, a ranked list of users of the second class identified as having a current status of available, the ranked list of users of the second class displayed on a user interface (see at least Cardella: ¶ 9, 13, 103, 116, 119, 136, 162-165, 168, 172, 174-176, and 191). 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150235332 to Styve et al. (hereinafter Styve) in view of U.S. Patent Application Publication. No. 20110078138 to Cardella in view of U.S. Patent Application No. 20060241963 to Walker et al. (hereinafter Walker) view of U.S. Patent Application No. 20160275762 to Kuenzi.
Referring to Claim 14, the combination of Styve, Cardella and Walker teaches the method of claim 2, yet does not explicitly state determining, by the application server, an end of a showing event based on the location data of the first mobile device and the second mobile device indicating each respective mobile device is heading away from the for-sale property.
However, Kuenzi, which talks about a method and system that monitors movements of a user device with respect to a geo-fence environment surrounding a property listed for sale, teaches it is known for real estate transaction systems to monitor activities of users during the showing of a property using location data related to the user devices (see at least Kuenzi: ¶ 8-11, 17-18, 28, 46, and 48-49). 
Examiner notes that Styve teaches a method and system that monitors the movements and location of both agents and buyers to facilitate the scheduling and completion of showing properties. Both devices are monitored to determine analytics related to house showings and the devices specific location. Kuenzi teaches it is known for real estate transactions systems to monitor the location data of user devices when they are completing a showing of a specific piece of property. The system is using the location information to determine when the devices are heading away from the for-sale property when they leave the define property threshold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining the end of a showing based on the location of end users (as disclosed by Kuenzi) into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing (as disclosed by the combination of Styve, Cardella, and Walker). One of ordinary skill in the art would have been motivated to incorporate the feature of determining the end of a showing based on the location of end users because it would trigger automatic real-time showing notifications (see Kuenzi: ¶ 66).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining the end of a showing based on the location of end users (as disclosed by Kuenzi) into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing (as disclosed by the combination of Styve, Cardella, and Walker), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining the end of a showing based on the location of end users into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing). See also MPEP § 2143(I)(A).

Referring to Claim 15, the combination of Styve, Cardella, Walker, and Kuenzi teaches the method of claim 14, including further comprising: in response to said determining the end of the showing event, ceasing enablement, by the application server, of out-of-band communication between the first and second device; and in response to said determining the end of the showing event, ceasing notifications, by the application server, of in-band communication between the first and second device.
Styve discloses the system and method providing the users to submit a cancelation of the showing (end of a showing event) which causes the communication between the first identified agent (second device) to terminate and for the system to automatically connect or at least provide secondary options for the client users (first device) (see at least Styve: ¶ 54, 62, 72, and 74-77). The server is configured to maintain, record and transmit user device details and location information (see at least Styve: ¶ 68).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150235332 to Styve et al. (hereinafter Styve) in view of U.S. Patent Application Publication. No. 20110078138 to Cardella in view of U.S. Patent Application No. 20060241963 to Walker et al. (hereinafter Walker) view of U.S. Patent Application No. US 20110301987 A1 to Wiese.
Referring to Claim 23, The combination of Styve, Cardella, and Walker teach the method of claim 2; However, the combination does not teach further comprising: improving accuracy of the location data based on combining measurements from the GPS sensors with historic location data of the application users, wherein the historic location data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property. 
However, Wiese, which talks about a method and system for transmitting information and processing information related to real property, teaches it is known to improving accuracy of the location data based on combining measurements from the GPS sensors with historic location data of the application users, wherein the historic location data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property (see at least Wiese: ¶ 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of tracking real estate drive by traffic monitors locations of the mobile devices of interested parties relative to real property for sale wherein the data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property (as disclosed by Wiese) into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing (as disclosed by the combination of Styve, Cardella, and Walker). One of ordinary skill in the art would have been motivated to incorporate the feature of tracking real estate drive by traffic monitors locations of the mobile devices of interested parties relative to real property for sale wherein the data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property because it would record whether the user was a potential interested purchaser (see Wiese: ¶ 14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of tracking real estate drive by traffic monitors locations of the mobile devices of interested parties relative to real property for sale wherein the data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property (as disclosed by Wiese) into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing (as disclosed by the combination of Styve, Cardella, and Walker), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of tracking real estate drive by traffic monitors locations of the mobile devices of interested parties relative to real property for sale wherein the data indicates a number of visits to the for-sale property or an amount of time spent at the for-sale property into the method and system for managing interactions between real estate agents and buyers such as showings where the users can submit information upon the completion of the showing to indicate the end of a showing). See also MPEP § 2143(I)(A).








Response to Arguments
103 Rejections
Applicant’s arguments with respect to claims being rejected under 35 U.S.C. 103 have been considered but have been rendered moot considering the update to the rejection necessitated by the submitted amendments. The claims stand rejected. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689